Citation Nr: 1449074	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to June 1982 and from February 1996 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, the Veteran's service connection claim for PTSD was originally denied in an August 2008 rating decision.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not timely appeal the rating decision within one year, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  As a result, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

However, the RO subsequently received official service department records that were pertinent to the Veteran's claim and had not been associated with the file when the RO first decided the claim in August 2008.  Under 38 C.F.R. § 3.156(c), additional relevant records from a service department must be considered without regard to finality, such that the Veteran's claim as denied by the August 2008 rating decision must be reconsidered.  The claim has been recharacterized to reflect the change in procedural status.

In addition, the Board notes that when the Veteran originally submitted his claim, he listed PTSD as the psychiatric condition for which he was seeking service connection.  When this issue was adjudicated by the RO and subsequently certified to the Board, it was styled accordingly.  As reflected on the title page of this decision, the Board has recharacterized the issue as that of service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, in accordance with the Court's ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim).  Applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2013). 

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran reported that his two in-service stressors occurred in 1998.  During one incident, the Veteran was almost pulled underneath a Bradley vehicle, and during a second incident, he was separated from the rest of his team when he fell several feet into a valley during a training exercise, and live rounds were fired in close proximity over his head.  At the Veteran's hearing, he testified that as a result of these events, his performance decreased and he was consequently transferred from the 3rd Platoon to Headquarters.  

A copy of orders from Headquarters at Fort Carson dated October 1998 reflected that the Veteran was being reassigned to the U.S. Army transition point for transition processing, but these orders appeared to refer to the Veteran's transition from active duty to reserve duty when his period of active duty expired in February 1999.  It is unclear whether the Veteran underwent any transfers specifically related to declining performance during this period.  Moreover, while the Veteran's service personnel records are associated with his claims file, they do not appear to contain any performance evaluations.  On remand, the RO should attempt to obtain any outstanding performance reports, and any other outstanding service personnel records.  

The Veteran was discharged from active duty in February 1999.  VA treatment records referenced the fact that the Veteran sought therapy in Cape Cod shortly after his discharge (see October 2009 VA primary care note), although the RO was unable to locate those VA treatment records.  An October 1999 VA treatment note from the Veteran's VA family physician reflected that the Veteran complained of depression and stated that he had suppressed feelings of rage since his days in the infantry when he felt he had to internalize them.  The VA physician included a notation to rule out anxiety and PTSD.   

VA treatment records dated in 2004, make reference to a diagnosis of PTSD in 1988, due to childhood stressors, together with treatment for 4 years.  Later VA treatment records reflect diagnoses of depressive disorder and PTSD by a VA psychiatrist in December 2009, and there is also an assessment of depressed mood (from October 2007) and an assessment of anxiety (from May 2012) by the Veteran's VA family physician.  The December 2009 PTSD diagnosis in particular was provided in the context of the Veteran's discussion of in-service stressors and post-service symptoms.  

The Veteran has never been afforded a VA examination to address whether any diagnosed psychiatric disorders are related to service.  Under VA's duty to assist, such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

On remand, relevant historical treatment records should be sought, as well as copies of the Veteran's records of ongoing, relevant treatment, and the Veteran should be provided the opportunity to submit any additional pertinent, private treatment records or to authorize VA to obtain such records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his psychiatric disorder, or to authorize VA to obtain such records on his behalf.  In particular, the Veteran should be asked to assist in identifying and obtaining any records of psychiatric treatment he received in the 1980's, as referenced in an October 2004 VA treatment record.  

3.  Obtain any outstanding active service performance reports, and any other outstanding service personnel records.  If no additional documents are available, issue a formal finding of such and notify the Veteran and his representative accordingly.  

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The Veteran's claims file should be reviewed in conjunction with the examination. 

The examiner is asked to address the following: 

a) Identify all psychiatric diagnoses present.  Diagnoses of PTSD, depressive disorder, and anxiety disorder should be ruled in or excluded. 

b) If PTSD is diagnosed, the specific stressor(s) causing it should be identified, together with the other criteria that must be met for the diagnosis, consistent with requirements of 38 C.F.R. § 4.125.

c) For every psychiatric diagnosis rendered other than PTSD, the examiner should opine as to whether it is at least as likely as not due to any in-service disease or injury, (which disease or injury should be identified) or otherwise had its onset in service.

In forming the above opinions, the examiner should consider and discuss the following evidence in his or her examination report:

* October 1999 VA treatment note reflecting that the Veteran complained of depression and stated that he had suppressed feelings of rage since his days in the infantry when he felt he had to internalize them. 

* October 2004 treatment note by VA social worker diagnosing PTSD and describing a history of childhood trauma and PTSD treatment in the 1980's. 

* December 2009 treatment note by VA psychiatrist diagnosing PTSD in the context of the Veteran's discussion of in-service stressors.

* October 2011 and November 2012 statements from the Veteran's sister, and November 2012 statement from the Veteran's wife, describing their observations of the Veteran's psychiatric symptoms. 

* Any history provided by the Veteran on examination. 

A complete explanation should be provided to support all opinions expressed.  

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
    
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



